                           UNITED STATES DISTR ICT COURT
                           EASTERN DISTR ICT OF WISCONS IN


MANUEL L. BURNLEY JR.

                 Plaintiff,

and

STATE OF WISCONSIN DEPARTMENT
OF JUSTICE, OFFICE OF CRIME
VICTIM COMPENSATION SERVICES,
STATE OF WISCONSIN DEPARTMENT
OF HEALTH SERVICES and UNITED
HEALTHCARE OF WISCONSIN,

                 Involuntary Plaintiffs,
                                                          Case No. 19-CV-364
v.

VILLAGE OF BROWN DEER
and DEVON M. KRAEMER,

                 Defendants.


        ANSWER, COUNTERCLAIM AND CROSS-CLAIM OF INVOLUNTARY
            PLAINTIFF, UNITEDHEALTHCARE OF WISCONSIN, INC.


       NOW COMES Involuntary Plaintiff, UnitedHealthcare of Wisconsin, Inc., by its

attorneys, Mallery & Zimmerman, S.C. by Matthew S. Mayer, and, as and for its answer to

Plaintiff's Amended Complaint, and its counterclaim and cross-claim, hereby alleges and shows

to the Court as follows:

       1.      In answering Paragraphs 1 through 76 of the Amended Complaint, admits the

allegations contained therein.




                                          -1-
            Case 2:19-cv-00364-JPS Filed 06/26/19 Page 1 of 4 Document 24
       2.      In answering Paragraph 77 of the Amended Complaint, realleges and incorporates

as if fully set forth hereat Paragraph 1 of this answer.

       3.      In answering Paragraphs 78 through 81 of the Amended Complaint, admits the

allegations contained therein.

       4.      In answering Paragraph 82 of the Amended Complaint, realleges and incorporates

as if fully set forth hereat Paragraphs 1 through 3 of this answer.

       5.      In answering Paragraphs 83 through 85 of the Amended Complaint, admits the

allegations contained therein.

       6.      In answering Paragraph 86 of the Amended Complaint, realleges and incorporates

as if fully set forth hereat Paragraphs 1 through 5 of this answer.

       7.      In answering Paragraphs 87 through 90 of the Amended Complaint, admits the

allegations contained therein.

       8.      In answering Paragraph 91 of the Amended Complaint, realleges and incorporates

as if fully set forth hereat Paragraphs 1 through7 of this answer.

       9.      In answering Paragraphs 92 through 94 of the Amended Complaint, admits the

allegations contained therein.

       10.     In answering Paragraph 95 of the Complaint, realleges and incorporates as if fully

set forth hereat Paragraphs 1 through 9 of this answer.

       11.     In answering Paragraphs 96 through 98 of the Complaint, admits the allegations

contained therein.

                            COUNTERCLAIM AND CROSS-CLAIM

       NOW COMES Involuntary Plaintiff, UnitedHealthcare of Wisconsin, Inc., by its

attorneys, Mallery & Zimmerman, S.C. by Matthew S. Mayer, and, as and for its cross-claim




                                          -2-
            Case 2:19-cv-00364-JPS Filed 06/26/19 Page 2 of 4 Document 24
against Plaintiff, Manuel L. Burnley Jr., and its counterclaim against Defendants, Village of

Brown Deer and Devon M. Kraemer, hereby alleges as follows:

       1.      Realleges and incorporates by reference herein the answer of Involuntary

Plaintiff, UnitedHealthcare of Wisconsin, Inc.

       2.      At all times herein, Plaintiff, Manuel L. Burnley Jr., received state-funded health

benefits administered by UnitedHealthcare of Wisconsin, Inc. pursuant to Wis. Stat. § 49.89(9).

       3.      At all times herein, UnitedHealthcare of Wisconsin, Inc. processed claims and

administered payment of medical expenses incurred by Plaintiff, Manuel L. Burnley Jr., as a

result of injuries sustained in the incident referenced in the Amended Complaint.

       4.      Pursuant to Wis. Stat. § 49.89(2), UnitedHealthcare of Wisconsin, Inc. has a lien

equal to the amount of the medical assistance provided as a result of the injury, sickness or death

that gave rise to this claim. The lien is on any payment resulting from a judgment or settlement

which may be due Plaintiff, Manuel L. Burnley Jr., and continues until such time as released and

discharged by UnitedHealthcare of Wisconsin, Inc.

       5.      Pursuant to Wis. Stat. § 49.89(3), UnitedHealthcare of Wisconsin, Inc. has a right

to make a claim to recover from a third party, including any Defendant found liable, if the

assistance is provided as result of the occurrence of injury, sickness or death.

       6.      UnitedHealthcare of Wisconsin, Inc.’s lien shall be paid from any compensation

received as a result of the occurrence of injury, sickness or death, including any med-pay

benefits paid directly to Plaintiff, Manuel L. Burnley Jr., in accordance with Wis. Stat.

§ 49.89(5).

       WHEREFORE, Involuntary Plaintiff, UnitedHealthcare of Wisconsin, Inc., demands

judgment as follows:




                                          -3-
            Case 2:19-cv-00364-JPS Filed 06/26/19 Page 3 of 4 Document 24
       A.      On its subrogation claim in the current amount of $58,693.91, plus any other

medical payments made, or to be made, as well as interest;

       B.      For the attorneys’ fees, costs, and disbursements of this Involuntary Plaintiff; and

       C.      For such other and further relief as the Court deems just and equitable.

       DATED this 26th day of June 2019.

                                             MALLERY & ZIMMERMAN, S.C.
                                             Attorneys for Involuntary Plaintiff,
                                             UnitedHealthcare of Wisconsin, Inc.
ADDRESS:
500 Third Street, Suite 800
P.O. Box 479
Wausau, WI 54402-0479                        BY: s/ Matthew S. Mayer
715.845.8234 – telephone                         MATTHEW S. MAYER
715.848.1085 – facsimile                         State Bar No. 1001237
mmayer@mzattys.com




                                          -4-
            Case 2:19-cv-00364-JPS Filed 06/26/19 Page 4 of 4 Document 24
